DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (Hydrocarbon synthesis through CO2 hydrogenation over CuZnOZrO2/zeolite hybrid catalysts, Catalysis Today, 1998).
Regarding Claim 1, Park discloses a process for the hydrogenation of carbon dioxide for the synthesis of hydrocarbons (1. Introduction). This reads on Claim 1, in which a process for preparing C2 to C5 olefins is disclosed. Further, Park discloses reaction studies in which carbon dioxide hydrogenation was performed in the presence of hydrogen and a hybrid catalyst prepared previously (2.3. Reaction studies). This reads on Claim 1, in which introducing a feed stream comprising hydrogen and at least one carbon-containing component selected from the group consisting of CO, CO2, and mixtures thereof into a reaction zone is disclosed. This also reads on Claim 1, in which contacting the feed stream with a hybrid catalyst in the reaction zone is disclosed. Further, Park discloses the synthesis and use of SAPO-34 (2.1. Catalyst preparation), an 8-MR molecular sieve having CHA framework. This reads on Claim 1, which discloses the hybrid catalyst comprises a methanol synthesis component and a solid microporous acid component that is selected from molecular sieves having 8-MR access and having a framework type selected from the group consisting of the following framework types CHA, AEI, AFX, ERI, LTA, UFI, RTH, and combinations thereof, the framework types corresponding to the naming convention of the International Zeolite Association. Further, Park discloses the preparation of CuZnOZrO2 precursors for use in the inventive hybrid catalyst (ibid). This reads on Claim 1, in which the methanol synthesis component comprises a metal oxide support and a metal catalyst, wherein the metal oxide support comprises titania, zirconia, hafnia or mixtures thereof, and the metal catalyst comprises zinc. Further, Park discloses CO2 hydrogenation products were passed through a heated transfer line (2.3. Reaction studies). This reads on Claim 1, in which forming a product stream that exits the reaction zone, wherein the product stream comprises C2 to C5 olefins is disclosed.
Further regarding Claim 1, while the prior art is silent regarding the inventive catalyst as a supported catalyst, in the absence of any kind of disclosure to the contrary, one of ordinary skill in the art would have found that the catalyst disclosed by Park to be considered self-supported. Further, the instant claim requires no particular type of support, and as such one of skill in the art would find obvious to use the inventive catalyst of Park as its own support to lower material and development costs. 
Regarding Claim 2, the prior art discloses the limitations of Claim 1 as shown above.  Further, while Park is silent regarding the surface area of the metal oxide support, Park does disclose that the surface area of the produced catalyst was measured by the nitrogen BET method using a Micromeritics ASAP2000 (2.2. Catalyst characterization). Additionally, one of ordinary skill in the art of catalysis would find obvious that the surface area of a catalyst and its components is a parameter essential to ensuring the catalyst performs its function, as catalytic activity occurs on the surface of a catalyst. Therefore, given that a method is given for measurement of the surface area, one of ordinary skill in the art would find it obvious to manipulate the surface area of the metal oxide support to achieve the desired catalytic effect.
	Regarding Claim 4, the prior art discloses the limitations of Claim 1 as shown above.  Further, Park discloses the synthesis and use of SAPO-34, as seen above.
Regarding Claim 5, the prior art discloses the limitations of Claim 1 as shown above.  Further, Park discloses the use of copper as the metal catalyst (2.1. Catalyst preparation).
Regarding Claim 6, the prior art discloses the limitations of Claim 1 as shown above.  Further, while Park is silent regarding the amount of metal catalyst with respect to the metal oxide catalyst support, one of ordinary skill in the art would find it obvious to add the metal catalyst and metal oxide catalyst support in a proportion that would produce the desired catalytic effect and desired stability of the catalyst.
Regarding Claim 7, the prior art discloses the limitations of Claim 1 as shown above. Further, Park discloses that the zinc and zirconia solutions are added to compose 30% and 10% of the total precursor solution (2.1. Catalyst preparation), which is equivalent to a 0.75 ratio of Zn/Zr.
Regarding Claim 8, the prior art discloses the limitations of Claim 1 as shown above.  Further, Park discloses calcinating SAPO-5 to SAPO-34 at a temperature of 550 °C (2.1. Catalyst preparation).
Regarding Claim 9, the prior art discloses the limitations of Claim 1 as shown above.  Further, Park discloses a table in which the CO conversion (carbon monoxide conversion) is 48.3 % (Table 1).
Regarding Claim 10, the prior art discloses the limitations of Claim 1 as shown above.  Further, Park discloses a table in which the conversion of all C2-5 olefins is greater than or equal to 10.4 % (Table 2).
Regarding Claim 11, the prior art discloses the limitations of Claim 1 as shown above.  Further, because the catalyst disclosed by Park is composed in the same way as the catalyst disclosed by the present invention, they must have the same properties, i.e. integral productivity of the hybrid catalyst is greater than or equal to 2.5 kg olefins/l of catalyst in 1000 h time. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01 (I).
Regarding Claim 12, this claim cites the same properties of the process claim cited above in Claim 1. Therefore, this claim is rejected in the same way. See Claim 1 rejection.
Regarding Claim 13, the prior art discloses the limitations of Claim 12 as shown above. Further, this claim cites the same properties of the process claim cited above in Claim 4. Therefore, this claim is rejected in the same way. See Claim 4 rejection.
Regarding Claim 14, the prior art discloses the limitations of Claim 12 as shown above.  Further, this claim cites the same properties of the process claim cited above in Claim 2. Therefore, this claim is rejected in the same way. See Claim 2 rejection.
Regarding Claim 15, the prior art discloses the limitations of Claim 12 as shown above.  Further, this claim cites the same properties of the process claim cited above in Claim 5. Therefore, this claim is rejected in the same way. See Claim 5 rejection.
Regarding Claim 16, the prior art discloses the limitations of Claim 12 as shown above.  Further, this claim cites the same properties of the process claim cited above in Claim 6. Therefore, this claim is rejected in the same way. See Claim 6 rejection.
Regarding Claim 17, the prior art discloses the limitations of Claim 12 as shown above. Further, this claim cites the same properties of the process claim cited above in Claim 7. Therefore, this claim is rejected in the same way. See Claim 7 rejection.

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (Hydrocarbon synthesis through CO2 hydrogenation over CuZnOZrO2/zeolite hybrid catalysts, Catalysis Today, 1998) in view of Bagheri et al (Titanium Dioxide as a Catalyst Support in Heterogeneous Catalysis, Hindawi Publishing Corporation, 2014).
Regarding Claim 3, the prior art discloses the limitations of Claim 1 as shown above.  Further, Park discloses the use of zirconium nitrate to prepare the CuZnOZrO2 precursors (2.1. Catalyst preparation).
Further regarding Claim 3, Park is silent regarding the use of titania or a mixture of zirconia and titania; however, the use of titania is well known in the art of catalysis. Bagheri et al, for example, cites TiO2 (also known as titania) based catalyst support materials to be known to have excellent properties, due to TiO2 nanoparticles’ high chemical and thermal stability (3. TiO2: As Support in Heterogeneous Catalysis). Given this, and given the disclosure of Park discloses reaction trials that occur at high temperatures of 280 °C,  one of ordinary skill in the art would find it obvious to use titania as the metal oxide support in the inventive catalyst for its high thermal and chemical stability, which would allow for higher thermal stability of the catalyst at the high reaction temperatures disclosed by Park.

Response to Arguments
Applicant's arguments filed 3/28/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that the catalyst disclosed by Park is not supported, the Examiner asserts, as seen above, that in the absence of any kind of disclosure to the contrary, that the catalyst is considered to be self-supported. Because the instant claim requires no specific support, the catalyst itself may be considered a support. Thus, this rejection is maintained.
Regarding Applicant’s argument that the product of the prior art reaction studies does not disclose the synthesis of olefins, Claim 1 and its dependent claims do not require the synthesis of C2 to C5 olefins; rather, the claim language “A process for preparing C2 to C5 olefins” and “forming a product stream that exits the reaction zone, wherein the product stream comprises C2 to C5 olefins” merely require the presence of such olefins. As such, given that Park discloses that the hydrogenation of CO resulted in an intermediate ethene which did not fully react (3. Results and discussion), there must necessarily be ethene, a C2 olefin, present in the product stream. As such, this rejection is maintained.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Bagheri discloses titania to have excellent properties as a catalyst support, due to TiO2 nanoparticles’ high chemical and thermal stability. One of ordinary skill in the art, then, would find it obvious to use a support in conditions in which necessitate a support, such as the high reaction temperatures disclosed by Park.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN EDWARD LACLAIR whose telephone number is (571)272-1815. The examiner can normally be reached M-Th, 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E.L./Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736